NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 19-3818

                        BONNIE J. KENNY; CINDY GREGORY,
                                                Appellants
                                       v.

    UNIVERSITY OF DELAWARE; CHRISSI RAWAK, individually and in her capacity
    as Athletic Director of the University of Delaware; THOMAS LAPENTA, individually
                       and in his capacity as Human Resources Director
                                                          ___________

                       Appeal from the United States District Court
                                   for the District of Delaware
                                   (No. 1:17-cv-01156)
                      District Judge: Honorable Richard G. Andrews
                                     ______________

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                      July 6, 2020
                                   ______________

                 Before: McKEE, BIBAS, and FUENTES, Circuit Judges.

                             (Opinion filed: August 19, 2020)
                               _______________________

                                       OPINION*
                                  ___________________
McKEE, Circuit Judge.

         Bonnie Kenny and Cindy Gregory appeal the District Court’s grant of summary

judgment to the defendants, the University of Delaware and related officials, on their


*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
employment discrimination claims.1 Kenny and Gregory are the former coaches of the

University of Delaware women’s volleyball team and a married lesbian couple who were

in their fifties at time of their termination. They allege that they were fired because of

their age and their sexual orientation in violation of the Age Discrimination in

Employment Act, the Delaware Discrimination in Employment Act, and the Equal

Protection Clause of the Fourteenth Amendment. After exercising plenary review over

the District Court’s decision granting summary judgment to the defendants,2 we will

affirm substantially for the reasons set forth in the District Court’s thorough

Memorandum Opinion.3

       We agree that there were multiple non-discriminatory reasons for firing Kenny

and Gregory as outlined by the District Court.4 We further agree that Kenny and Gregory

failed to show that the multiple, consistent reasons for replacing them were a mere

pretext for age or sexual orientation discrimination.5 Because a reasonable factfinder



1
  The District Court had federal question jurisdiction pursuant to 28 U.S.C. § 1331 and
supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367(a). We
exercise appellate jurisdiction under 28 U.S.C. § 1291.
2
  See Doe v. C.A.R.S. Prot. Plus, Inc., 527 F.3d 358, 362 (3d Cir. 2008).
3
  B12-17.
4
  See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-03 (1973) (explaining that
the defendant may defeat a plaintiff’s prima facie discrimination case under Title VII by
identifying legitimate non-discriminatory reasons for the employment action). The same
framework applies to ADEA claims, Smith v. City of Allentown, 589 F.3d 684, 691 (3d
Cir. 2009), and discrimination claims under the DDEA, Giles v. Family Court of
Delaware, 411 A.2d 599, 601-02 (Del. 1980).
5
  See Fuentes v. Perskie, 32 F.3d 759, 764-65 (3d Cir. 1994) (explaining that a plaintiff
can show that claimed legitimate, non-discriminatory reasons are a pretext for
discrimination by demonstrating “such weaknesses, implausibilities, inconsistencies,
incoherencies, or contradictions in the employer’s proffered legitimate reasons for its
                                              2
could not conclude based on this record that the defendants’ decision to fire plaintiffs

stemmed from a discriminatory motive in violation of state or federal law, we will affirm

the grant of summary judgment to the defendants.




action that a reasonable factfinder could rationally find them unworthy of credence”)
(internal quotation omitted) (emphasis in original).
                                             3